Citation Nr: 1525201	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  12-19 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent disabling for status post thoracic spine fracture, spondylolisthesis of the lumbar spine, and multilevel degenerative disc disease of the thoracolumbar spine with bilateral lower extremity sciatica.

2.  Entitlement to a compensable initial evaluation for scar, status post splenectomy.

3.  Entitlement to an initial evaluation in excess of 10 percent disabling for gastroesophageal reflux disease (GERD) and sclerosing cholangitis.

4.  Entitlement to an initial evaluation in excess of 10 percent disabling for right shoulder infraspinatus tear, status post arthroscopic surgery, excluding the period from May 6, 2011, to prior to September 1, 2011, during which time the Veteran was in receipt of a temporary total evaluation for convalescence.

5.  Entitlement to an initial evaluation in excess of 10 percent disabling for left shoulder partial supraspinatus tendon tear and tendinopathy.

6.  Entitlement to an initial evaluation in excess of 10 percent disabling for osteoarthritis and chondromalacia patella of the left knee.

7.  Entitlement to an initial evaluation in excess of 10 percent disabling for osteoarthritis and chondromalacia patella of the right knee.

8.  Entitlement to a compensable initial evaluation for bilateral inguinal hernia scar.

9.  Entitlement to a compensable initial evaluation for sinusitis.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran performed active military service from April 1973 to April 1977 and from March 1979 to August 2009.

This matter arises to the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.

In September 2013 the Veteran's representative requested a copy of the Veteran's claims file.  In October 2013 the Veteran's representative indicated that it required 90 days from the date the VARO complied with the September 2013 request to complete development and the response to the October 2013 Supplemental Statement of the Case.  In December 2013 the Veteran's representative indicated that copies of the Veteran's records had not yet been received.  Thereafter, in December 2014 the RO disclosed a copy of the Veteran's claims file to the Veteran's representative.  As it has been more than 90 days since the disclosure of the records to the Veteran's representative, the Board will proceed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent examination regarding the Veteran's condition was performed in May 2009.  A private treatment note indicates that the Veteran had right shoulder surgery in May 2011.  A November 2013 statement of the Veteran suggests that the Veteran's sinus problems and headaches have become more severe since the May 2009 examination.  As this may indicate that these conditions may have become more severe since the prior examination, the Board finds it necessary to afford the Veteran another VA medical examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In addition, VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2014); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, the VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As the most recent VA medical examination regarding the issues on appeal was performed six years ago in May 2009, the Board finds it necessary to afford the Veteran additional VA examinations.  

During the period on appeal the Veteran has received treatment from private providers including University of South Florida (USF).  On remand, request that the Veteran identify all providers from which he continues to receive treatment and, after obtaining any necessary authorization, attempt to obtain and associate with the claims file records of the Veteran's treatment from these providers.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all providers from which he continues to receive treatment and, after obtaining any necessary authorization, attempt to obtain and associate with the claims file records of the Veteran's treatment from these providers.

2.  Thereafter, schedule the Veteran for an appropriate VA examination(s) to determine the nature, extent and severity of his service- connected lumbar spine; scar, status post splenectomy; GERD and sclerosing cholangitis; right shoulder infraspinatus tear, status post arthroscopic surgery; left shoulder partial supraspinatus tendon tear and tendinopathy; osteoarthritis and chondromalacia patella of the left knee; osteoarthritis and chondromalacia patella of the right knee; bilateral inguinal hernia scar; and sinusitis disabilities.  The claims folder and copies of all pertinent records should be made available to the examiner(s).  All indicated tests should be performed.  The examiner(s) is requested to delineate all symptomatology associated with, and the current severity of, the severity of his service- connected lumbar spine; scar, status post splenectomy; GERD and sclerosing cholangitis; right shoulder infraspinatus tear, status post arthroscopic surgery; left shoulder partial supraspinatus tendon tear and tendinopathy; osteoarthritis and chondromalacia patella of the left knee; osteoarthritis and chondromalacia patella of the right knee; bilateral inguinal hernia scar; and sinusitis disabilities.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

